Exhibit 16.1 Williams & Webster, P.S. Certified Public Accountants & Business Consultants Bank of America FinancialCenter • 601 W. Riverside, Suite 1940 • Spokane, WA 99201 • Phone (509) 838-5111 • Fax (509) 838-5114 November 20, 2007 Securities and Exchange Commission Office of the Chief Accountant 100 F Street, NE Washington, DC 20549 Re:La Solucion, Inc. Commission File Number 333-141054 Dear Sirs: We are in agreement with the statements made by the above registrant in its Form 8-K dated November 20, 2007. Our independent auditor's report on the financial statements of La Solucion, Inc. for the period ended October 31, 2006 contained no adverse opinion or disclaimer of opinion, nor was it modified as to audit scope, accounting principles, or uncertainties other than the ability to continue as a going concern. There were no disagreements with La Solucion, Inc. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure. Sincerely, /s/Williams & Webster, P.S. Williams & Webster, P.S. Certified Public Accountants Spokane, Washington Bank of America Financial Center 800 Fifth Avenue, Suite 4100, Seattle, WA 98104 Phone (206) 447-1303 Fax (206) 470-1150 www.williams-webster.com Memberof Russell Bedford International
